DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claims 2 and 6 “the plurality of integrated semi-cylindrical clamps” lacks antecedent basis.	In claim 4 “the bearing unit” lacks antecedent basis.	In claims 5 and 6 “the plurality of bearing units” lacks antecedent basis.	In claims 6-7 and 10-13 “the shaft gear” lacks antecedent basis.	In claims 9-12 “the lock engaging actuator” lacks antecedent basis.	In claims 10-12 “the lock engager” lacks antecedent basis.	In claims 13 “the plurality of standoffs” lacks antecedent basis.		
Allowable Subject Matter
Claims 1, 3, 8-9, 14-18 are allowed.

Claims 2, 4-7, 10-13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art fails to disclose or suggest an automated carrier tugger including  a swivel adaptor unit, comprising a pipe mounting plate, which is mounted onto the plurality of integral pipes, wherein the pipe mounting plate and a plurality of split connecting joint plates are joined to hold a female spherical joint; and a male spherical joint, integrated with a swivel adaptor plate, wherein the swivel adaptor plate is mounted to revolve with the male spherical joint to limit an amount of revolution and the swivel adaptor plate touches the plurality of split connecting joint plates; and a tugging unit for clamping a horizontal bar, comprising: a single rear clamp, mounted onto a vertical axis slide, wherein the vertical axis slide is mounted to the swivel adaptor plate; and a plurality of front clamps with a plurality of flanges, mounted onto a plurality of horizontal axis slides to move in a forward direction or a backward direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611


October 18, 2022